The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
Replace paragraph [0001] above TECHNICAL FIELD with the following paragraph:
-- [0001] 	This application is a divisional of United States Application Serial No. 16/779,830, filed February 3, 2020, now U.S. Patent No. 11,295,786 issued April 5, 2022,which claims priority to United States Provisional Application No. 62/801 ,908, filed February 6, 2019, the entire disclosures of which are hereby incorporated by reference herein.		--
Non-Statutory Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).

3.	Claims 1-12 are rejected on the ground of a Non-Statutory Double Patenting as being unpatentable over claims 1-8 of the conflicted U.S. Patent No. 11,295,786 to Kang et al..
Although the two claims sets are not totally identical of the pending claims 1-12, respectively,  compared to those features (i.e., a memory device and its forming method) of the conflicted claims 1 & 5 and their dependent claims, the claims at issues are not patentably distinct from each other.
	Those limitations are neither disclosed by any of the references in application IDS 01/31/2022, nor the cited prior art, U.S. Patent No. 10,607,995 to Roberts et al, that suggested a modification so as satisfy the combination of the pending claims 1-12.
4.	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).
Contact Information
5.	To inquire about this communication contact Examiner Calvin Lee at (571) 272-1896 Mon-Fri 9AM-5PM  If attempt to call the Examiner (calvin.lee1@uspto.gov) by phone is unsuccessful, Examiner’s Supervisor, Kenneth Parker, can be reached at (571) 272-2298.  To ask questions about the status of this application, contact Customer Service at (571) 272-1000. The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
November 22, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815